DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 16/16/2020 have been fully considered but they are not persuasive. Applicant makes the argument that the differential transformer (Fig. 1, Element 32) of Hasegawa is not a thickness gauge because the elastic deformation of the material after passing the roll gap is not being considered by the differential transformer in determining the thickness of the plate between the rolls. However, the examiner respectfully submits that having the thickness gauge configured to determine the thickness of the plate after passing through the thickness gauge is not claimed. In response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., the thickness gauge determining what the thickness of the plate would be after passing the thickness gauge) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Applicant makes the argument that Hasegawa doesn't teach the mark identification device being controlled by the same control device. The examiner respectfully submits that the reference Hasegawa teaches a separate controller controlling the mark detection and shearing of the workpiece while a further prior art, Fourie, teaches a master controller controlling the other control devices allowing for easier management of the whole system. Thus, it would have been obvious to have one controller (a master) controlling the length-measuring device, thickness gauge, mark detector, marking device, and shears of Hasegawa.
The applicant makes the argument that the mark identification device is positioned between the length measuring device and the thickness gauge for the purpose of the timing of control. This reasoning that the mark identification device is arranged between the length measuring device and the thickness gauge for the purpose of timing is not provided for in either the specification or the claims. Though the specification does mention that control system controls the action time of the shears and that the mark identification determines the timing of the shearing (Instant Specification Page 6, Lines 1-3) it does not state that the mark identification device is itself placed between the length measuring device and thickness gauge for the purpose of the timing of control. Thus, the examiner respectfully submits that the positioning of the mark detector between the length measuring device and thickness gauge has not In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 & 8-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The subject matter in question is the limitation, “the strip steel is then sheared by the shears”, in claim 1. This limitation makes it unclear to the examiner as to whether claim 1 is directed to a method of using an automatic shearing apparatus or the apparatus itself, and thus it is unclear as to whether infringement of claim 1 would occur when an apparatus that is configured to shear strip steel is made or when a method using the apparatus to shear strip steel is performed.  See MPEP 2173.05(p).  For the purposes of continued prosecution of the 

Claims 8-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The subject matter in question is the use of the term “length tracing data”. It is unclear as to whether this length tracing data is intended to be the length measurement of claim 1 or its own data obtained from another device?

Claims 8-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The subject matter in question is the use of the term “thickness values”. It is unclear as to whether these thickness values are intended to be the thickness measurement of claim 1 or its own values obtained from another device?

Claims 8-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The subject matter in question is the use of the terms “length tracing data” and “thickness values”. It is unclear as to whether these “length tracing data” and “thickness values” are intended to be the “length measurement” and “thickness measurement” that the apparatus of claim 1 derives from its length-measuring device and thickness gauge?


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1, 8, & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 4248072, hereafter Hasegawa) in view of Trishevsky et al. (US 4558577, hereafter Trishevsky), Fourie et al. (US 5590556, hereafter Fourie), and Ling (US 20160263636, hereafter Ling).

Regarding Claim 1, Hasegawa teaches an automatic shearing apparatus for a cold-rolled steel plate (Col. 9, Lines 25-30) of variable thickness (Fig. 5), comprising:
A control device (Fig. 1, Element 8)
A length measuring device (Fig. 1, Element 11), a thickness gauge (Fig. 1, Element 32) and shears (Fig. 18, Element 102) arranged successively
The length measuring device (Fig. 1, Element 11) and the thickness gauge (Fig. 1, Element 32) are controlled by the control device (Fig. 1, Element 8) and the shears (Fig. 18, Element 102) are controlled by another control device (Fig. 18, Element 101)
	Hasegawa does not disclose that there is a straightening device which comes before the length measuring device. However, Trishevsky, in the same field of rolling mill arrangements, teaches a straightening device (Fig. 1, Element 3) arranged before a device (Fig. 1, Element 23) for monitoring the positioning of the workpiece (Fig. 2, Element Q) (Col. 3, Lines 44-54). It would have been obvious to one skilled in the art prior to the effective filing date to have modified Hasegawa to have a straightener arranged before the length measuring device (position measuring device), as disclosed by Trishevsky, as a straightener would allow any unintentional bends in the plate to be straightened which would otherwise result in an undesired finished product.

	Though the modified Hasegawa teaches a mark detector (Fig. 18, Element 103), and marking device (Fig. 17, Element 93), which come after the length measurement device (Fig. 1, Element 11), the mark detector (Fig. 18, Element 103), and marking device (Fig. 17, Element 93), coming before the shears (Fig. 18, Element 102), and the mark detector (Fig. 18, Element 103) being controlled by the control device of the shears (Fig. 18, Element 101) it does not teach that that mark detector (Fig. 18, Element 103), and marking device (Fig. 17, Element 93), would come before the thickness gauge (Fig. 1, Element 32). However, it appears that the device of Hasegawa would operate equally well with the mark detector and marking device arranged before the thickness gauge. 
	Further, applicant has not disclosed that the positioning of the mark detector solves any stated problem or is for any particular purpose, indicating simply that the mark detector is arranged between the length measuring device and thickness gauge (Pages 5 & 6, Embodiment 2).

	Additionally, prior art Ling teaches an identification and speed measuring device (Fig. 1, Element 8) ([0045]) working together with a controller (Fig. 1, Element 9) to determine a length of a part at the point at which it would be sheared and the timing that is required to shear (Fig. 1, Element 5) the part (Fig. 1, Element 3) at the correct point to acquire a part which is the predetermined length (Fig. 1, Element L0) ([0046]). Thus, it would have been further obvious to one skilled in the art prior to the effective filing date to have taken into account the distance that the shears would be from the mark detection device of the modified Hasegawa in order have the correct timing control of the shears as this correct timing would ensure that the part would be sheared at the predetermined length required.

Regarding Claim 8, the modified Hasegawa teaches:
The control device (Fig. 1, Element 8) identifies the profile of a steel strip material (Fig. 1, Element 1) passing through the thickness gauge (Fig. 1, Element 32) according to length tracing data and measured thickness values (Cols. 9 & 10, Lines 54-68 & Lines 1-13).

	Regarding Claim 9, the modified Hasegawa teaches:
The control device (Fig. 1, Element 8) determines a position (Fig. 18, Element K) of the strip material (Fig. 1, Element 1) at the shears (Fig. 18, Element 102), and simultaneously compares the profile with the set profile (Fig. 21, Element 51) of a plate of continuously 
The plate quality is then checked with controllers (Fig. 21, Elements 58 & 68) against a desired product shape and the controllers determine if the sheared plate meets the desired product shape (Col. 20, Lines 19-29).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Trishevsky, Fourie, and Ling, as applied to claim 8, and further in view of Kato et al. (JP 2015010936 A, hereafter Kato).

	Regarding Claim 10, though the modified Hasegawa teaches controllers (Fig. 21, Elements 58 & 68) checking the quality of the product against a desired product shape and determining if the sheared plate meets the desired product shape (Col. 20, Lines 19-29) it does not teach determining whether the product is stacked in a finished product stack or a waste stack. However, Kato, in the same field of rolling mills, teaches a rolled steel bar (Fig. 1, Element W) which passes through a series of detectors (Fig. 1, Elements 12 & 13) (Fig. 2b, Element 1) to determine if the rolled bar (Fig. 1, Element W) is qualified as a “good product” (Fig. 1, Element Wa) or a defective product (Wb (per highlighted section below)) which are then organized to be shipped out or not (Kato Excerpt (below)). It would have been obvious to one skilled in the art prior to the effective filing date to have incorporated a qualified product and waste product stack into the modified Hasegawa mill as this would allow for products which fall substantially outside of tolerance ranges to be evaluated for re-work or recycled back into the process reducing waste and maintaining quality.
	

    PNG
    media_image1.png
    187
    420
    media_image1.png
    Greyscale

Kato Excerpt (Page 5, 1st Paragraph)


Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Trishevsky, Fourie, and Ling, as applied to claim 1, and further in view of Kato.

Regarding Claim 11, Hasegawa (as disclosed and modified above in claim 1) teaches:
The control device (Fig. 1, Element 8) identifies the profile of a strip material (Fig. 1, Element 1) passing through the thickness gauge (Fig. 1, Element 32) according to length tracing data and measured thickness values (Cols. 9 & 10, Lines 54-68 & Lines 1-13) determines the position (Fig. 18, Element K) of the strip material (Fig. 1, Element 1) at the shears (Fig. 18, Element 102), and simultaneously compares the profile with the set profile (Fig. 21, Element 51) of a plate of continuously variable thickness, and decides the action time of the shears (Fig. 18, Element 102) (Col. 2, Lines 3-7).
	Though the modified Hasegawa teaches controllers (Fig. 21, Elements 58 & 68) checking the quality of the product against a desired product shape and determining if the sheared plate meets the desired product shape (Col. 20, Lines 19-29) it does not teach determining whether the product is stacked in a finished product stack or a waste stack. However, Kato, in the same field of rolling mills, teaches a rolled steel bar (Fig. 1, Element W) which passes through a series of detectors (Fig. 1, Elements 

Regarding Claim 12, the modified Hasegawa teaches:
Length tracing data is measured and collected by the length measuring device (Fig. 1, Element 11) and the thickness values are measured by thickness gauge (Fig. 1, Element 32).

	Regarding Claim 13, the modified Hasegawa teaches:
The position of the strip steel (Fig. 18, Element 1) for shearing (Fig. 18, Element 102) is determined according to a strip steel mark (Fig. 18, Element K) identified by the mark identification device (Fig. 18, Element 103) (Col. 18, Lines 23-32).
	
	Regarding Claim 14, the modified Hasegawa teaches:
The method is controlled by the control device (Fig. 1, Element 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays 07:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725